UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                        __________________

                             98-30460
                         Summary Calendar
                        __________________



     JOSEPH WINDED PRICE, through provisional
     curatrix M.M. Veronica Price,

                                       Plaintiff-Appellant,

                              versus

     RYDER SYSTEM INC; RYDER TRUCK RENTAL INC;
     PRUDENTIAL SERVICE BUREAU INC,

                                       Defendants-Appellees.

          ______________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (97-CV-2230)
          ______________________________________________

                          March 22, 1999

Before EMILIO M. GARZA, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     M.M. Veronica Price (appellant) appeals from a dismissal of

her claims brought on behalf of Joseph Winded Price based on the

district court’s determination that she had not established that

she possessed standing to assert a claim on behalf of Joseph Winded

Price.   In addition, the district court determined that appellant

failed to allege facts to support a cognizable legal claim against

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appellee Prudential Service Bureau, Inc.              Concluding that the

district court correctly dismissed for lack of standing to assert

the claims on behalf of Joseph Winded Price, we affirm the district

court’s dismissal.

     The documents presented by appellant below establish that

Marie Merlin Price was the duly appointed provisional curatrix of

the allegedly aggrieved party, Joseph Winded Price.              The motion to

dismiss     the standing issue was filed on February 19, 1998, and

granted on April 9, 1998.            During such time, appellant did not

respond to the motion, nor had appellant previously filed documents

to show or claim that M.M. Veronica Price was the curatrix for

Joseph Winded Price or that M.M. Veronica Price was the same person

as Marie Merlin Price.        Even appellant’s response filed after the

district    court   entered    its    dismissal   order   does   not   provide

documents or make a showing that appellant is indeed the duly

appointed curatrix of Joseph Winded Price.           Nothing in the record

below or in this court matter on appeal has been presented to

establish appellant’s claim that M.M. Veronica Price is the proper

party to present Joseph Winded Price’s claim in the federal courts.

We have no choice but to affirm the judgment of the district court

with respect to standing; and as the claims were not properly

before the district court, the court should not have made a

determination with respect to the failure to state a cognizable

claim.     The judgment of the district court is modified to delete

the alternative basis for dismissal, and as modified is affirmed.

                                            JUDGMENT MODIFIED AND AFFIRMED


                                        2